Dismiss and Opinion Filed July 17, 2013




                                           S  In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                        No. 05-13-00235-CV

                     ANTONIO RENAULD HENDERSON, Appellant
                                        V.
               VICTRON STORES, LP D/B/A GATEWAY #24 SHELL, Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-10-03771-M

                                 MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                  Opinion by Chief Justice Wright
          By letter dated February 19, 2013, the Court directed appellant to pay the $175 filing fee

within ten days. We warned appellant that failure to do so would result in dismiss of the appeal

without further notice. See TEX. R. APP. P. 42.3(c). To date, appellant has neither paid the filing

fee, filed any documentation to show he is entitled to proceed without payment of the fee, nor

otherwise communicated with the Court regarding the appeal. Accordingly, we dismiss the

appeal.



                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
130235F.P05                                          CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANTONIO RENAULD HENDERSON,                         On Appeal from the 298th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-10-03771-M.
No. 05-13-00235-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.
VICTRON STORES, LP D/B/A
GATEWAY #24 SHELL, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Victron Stores, LP d/b/a Gateway #24 Shell recover its costs of this
appeal, if any, from appellant Antonio Renauld Henderson.


Judgment entered July 17, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–